DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

The amendment filed 21 July 2021 has been entered.  Claims 1-16 are currently pending in the application.  The rejections of record from the office action dated 23 February 2021 not repeated herein have been withdrawn.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Iyer et al. (US 2009/0197029 A1) in view of Murschall et al. (Machine Translation of EP 0475110), Tooley et al. (US 5,562,990), Atkin (US 2010/0288721 A1) and Yu (US 2005/0147641 A1).
2; color pigment; plastic; package contains dairy product; package contains liquid dairy product; milk).  
Iyer does not disclose that the titanium dioxide has a mean size distribution of from about 100nm to 400nm or comprises particles coated with a metal oxide and an organic material.
Murschall discloses a package comprising a film for light sensitive goods, comprising HDPE and 7 to 12 wt% titanium dioxide particles coated with alumina or silica, wherein the particles have an average particle size of 0.15 - 0.30 microns (i.e. 150-300 nm; overlapping 100 nm to 400nm), wherein the film has good whiteness, good mechanical properties and good aging properties (Page 1/Para 1 and 4, Page 2/Para 1-4, Page 3/Para 3-4).
Iyer and Murschall are analogous art because they both teach about packaging articles comprising HDPE and titanium dioxide.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the titanium dioxide particles coated with alumina or silica of Murschall in the container of Iyer in order to provide a container that can be used to store light sensitive products, has good whiteness, good mechanical properties and good aging properties.
Modified Iyer does not disclose that the particles are coated with a metal oxide and an organic material.
2 particles with organosilicon to improve photostability and humidity resistance when incorporated in plastics (abstract), wherein the organosilicon may be octyltriethoxysilane (C3/L25-35).
It would have been obvious to one of ordinary skill in the art to treat the alumina or silica coated TiO2 particles of modified Iyer with octyltriethoxysilane as taught by Tooley to improve the photostability and humidity resistance of the container of Iyer.
Given that the layer of modified Iyer is identical in composition to the instant monolayer (overlapping amounts of TiO2 coated with metal oxide and octyltriethoxysilane), it is the examiner’s position that the layer of modified Iyer will intrinsically have an LPF value of greater than 20, 30, 40, 50, 60, 80, 100. 
Iyer does not disclose a monolayer closure also having an LPF value of at least about 20 or a removable seal.
Atkin discloses that it is well known to provide a monolayer cap and a removable seal to the opening of a bottle to provide a bottle that has a tamper evident seal and can be closed to preserve the product inside the bottle for future use (i.e. monolayer closure, removable seal) (abstract, Fig. 1). 
Yu discloses applying the same light shielding to the cap as the bottle ([0049]).
It would have been obvious to provide the cap and seal of Atkin to the milk bottle of Iyer to provide a tamper evident seal and to access the contents of the bottle and reseal the bottle for future use and it would have been obvious to one of ordinary skill in the art in light of Yu to apply the same light protection to and/or making the cap out of the same material as the body of the container in order to provide further protection to the contents of the container from light.

Response to Arguments

In light of the current amendment to the claims, the double patenting rejection over 15/564,306 has been withdrawn.
Applicant's arguments filed 21 July 2021 have been fully considered but they are not persuasive.
Applicant argues that the cited art fails to disclose or suggest the claimed particle size.
As set forth above, Murschall discloses a package comprising a film for light sensitive goods, comprising HDPE and 7 to 12 wt% titanium dioxide particles coated with alumina or silica, wherein the particles have an average particle size of 0.15 - 0.30 microns (i.e. 150-300 nm; overlapping 100 nm to 400nm), wherein the film has good whiteness, good mechanical properties and good aging properties (Page 1/Para 1 and 4, Page 2/Para 1-4, Page 3/Para 3-4).
Iyer and Murschall are analogous art because they both teach about packaging articles comprising HDPE and titanium dioxide.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the titanium dioxide particles coated with alumina or silica of Murschall in the container of Iyer in order to provide a container that can be used to store light sensitive products, has good whiteness, good mechanical properties and good aging properties.
Applicant argues that Yu discloses the use of nanoparticles, which would be outside the range of the instant claims.
all the features of the present claimed invention, Yu is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973),  In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, namely applying the same light shielding to the cap as the bottle ([0049]), and in combination with the primary reference, discloses the presently claimed invention.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C YAGER whose telephone number is (571)270-3880.  The examiner can normally be reached on 9-6 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on (571) 272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.